DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 10, 12, 14, 15, 17, 18, 21, 25, 27, 28, 31, 35, 53 and 54 in the reply filed on 7/14/2021 is acknowledged.
Applicant’s election with traverse of the species in Figure 22, “PS-mod.STAT3-(acet)K685-peptide, which includes SEQ ID NO: 3 (STAT3 polypeptide acetylated at lysine 685) and SEQ ID NO: 13 (ssDNA 20mer) attached through a covalent linker.  Claims 1, 2, 10, 12, 17, 18, 27, 28, 31, 35, 53 and 54 readable thereupon, in the reply filed on 7/14/2021 is acknowledged.

    PNG
    media_image1.png
    366
    640
    media_image1.png
    Greyscale

Applicants state “that it is understood that the Examiner will continue the search for prior art as necessary for the entire Markush groups relating to each of the selected species”.  Examiner is in agreement with this statement and will proceed in such manner (MPEP § 803.02). However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

                                                                         Status of the claims
Claims 1, 2, 10, 12, 14, 15, 17, 18, 21, 25, 27, 28, 31, 35, 53, 54, 55, 62, 64, 66 are pending. Claim 26 was previously cancelled. Claims 14, 15, 21, 25, 55, 62, 64, 66 are withdrawn as not drawn to the elected group and/or species. Claims 1, 2, 10, 12, 17, 18, 27, 28, 31, 35, 53 and 54 are presented for examination on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 53 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 53 is drawn to a cell comprising a peptide conjugate of claim 1. A “cell” as described in the instant specification (e.g., [0111]) refers to a cell carrying out metabolic or other functions sufficient to preserve or replicate its genomic DNA. A cell can be identified by well-known methods in the art including, for example, presence of an intact membrane, staining by a particular dye, ability to produce progeny or, in the case of a gamete, ability to combine with a second gamete to produce a viable offspring. Cells may include prokaryotic and eukaryotic cells. Prokaryotic cells include but are not limited to bacteria. Eukaryotic cells include but are not limited to yeast cells and cells derived from plants and animals, for example mammalian, insect (e.g., spodoptera) and human cells.  Broadly, a human zygote, i.e., a fertilized egg, reads upon a human cell and also upon a human organism, and thus, it is not patentable. Appropriate correction and/or clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 12, 17, 18, 27, 31, 53, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Li”, WO2015/031837) in view of Schaeffer et al. (“Schaeffer”, Aust. J. Chem., 2009).
The instant claims are drawn to: 
A nucleic acid-peptide conjugate comprising:
(i) a non-cell penetrating peptide;
(ii) a phosphorothioate nucleic acid; and
(iii) a chemical linker attaching said phosphorothioate nucleic acid to the C-
terminus of said non-cell penetrating peptide;
wherein said phosphorothioate nucleic acid enhances intracellular delivery of said
non-cell penetrating peptide.
Li teaches cell penetrating conjugates. The conjugates include a (i) non-cell penetrating protein attached to (ii) a phosphorothioate nucleic acid or phosphorothioate polymer backbone, wherein the phosphorothioate nucleic acid or phosphorothioate polymer backbone enhances intracellular delivery of the non-cell penetrating protein. Also provided are compositions and kits comprising the conjugates (e.g., abstract). [0053] teaches that the phosphorothioate nucleic acids and phosphorothioate polymer backbones provided herein can include one or more reactive moieties, e.g., a covalent reactive moiety. A reactive moiety may be attached to the remainder of the phosphorothioate nucleic acids and phosphorothioate polymer backbones using any appropriate linker, such as a polymer linker known in the art (as shown in Figures 19 and 20, or alternatively a polyethylene glycol linker or equivalent). The linker may, in embodiments, include (i.e. be attached to) a detectable label as described herein. As used by Li, the term "covalent reactive moiety" refers to a chemical moiety capable of chemically reactive with an amino acid of a non-cell penetrating protein. Chemical moieties are described in [0093] (a)-(n). 
Furthermore, the terms “polypeptide”, “peptide” and “protein” are used interchangeably (see [0056]) to refer to a polymer of amino acid residues (and thus broadly encompasses the limitation of claim 2). Also, the terms apply to amino acid polymers in which one or more amino acid residue is an artificial chemical mimetic of a corresponding naturally occurring amino acid, as well as to naturally occurring amino acid polymers and non-naturally occurring amino acid polymers. In [0057], the term “amino acid refers to naturally occurring and synthetic amino acids, as well as amino acid analogs and amino acid mimetics that function in a manner similar to the naturally occurring amino acids.  These includes modified amino aicds such as hydroxyproline, gamma-carboxyglutamate, and O-phosphoserine and thus read upon the limitation of instant claim 10.
Li, [0110] teaches that, optionally, the non-cell penetrating protein binds an intracellular target. The intracellular target can be a therapeutic target or a diagnostic target or other target of interest located intracellularly, e.g., a target or structure, e.g., histone, to be imaged, e.g., by confocal microscopy. Exemplary intracellular targets of cancer include, but are not limited to, STAT (e.g., STAT3), NFKB, PKB/Akt, Myc family members, etc. (as in instant claim 17). Optionally, the intracellular target is a signaling molecule or transcription factor. Optionally, the signaling molecule is a phosphatase or kinase. Optionally, the intracellular target is a cancer target or located within a cancer cell. Optionally, the intracellular target (instant claim 18) is a STAT, e.g., STAT3 (instant claim 31) or exportin 7. 
In [0107], Li teaches the cell penetrating conjugate may be made by contacting the non-cell penetrating protein with the phosphorothioate nucleic acid and allowing the phosphorothioate nucleic acid to bind to the protein. By way of example, the provided cell penetrating conjugate may be made by contacting the non-cell penetrating protein with the phosphorothioate nucleic acid and allowing the phosphorothioate nucleic acid to covalently bind to an amino acid of the protein. 
According to Li, there is a need to use peptides and proteins (e.g. antibodies) to target intracellular molecules. However, the ability of peptides and proteins (e.g. antibodies) to target intracellular molecules in an effective manner has proven difficult. Li describes a methodology to modify peptides and proteins (e.g. antibodies) to allow them to be cell penetrating, enabling them to target intracellular molecules effectively even with systemic administration. Further, it is shown that two different proteins in a complex can be targeted with the provided modified antibodies. The provided cell-penetrating peptide (protein) technology can be broadly used to target various intracellular proteins (e.g., oncogenic proteins, intracellularly residing viral proteins, and others). [0156] of Li discloses that, because exportin 7 has been shown to recognize lysine containing motifs of cargo proteins in order to distinguish substrates, it was examined whether acetylation of STAT3 at lysine 685 (instant claim 27) is crucial for STAT3 cytoplasmic shuttling. The nucleocytoplasmic shuttling of STAT3wt and STAT3K685R was assessed by iFLAP live cell confocal microscopy. Results from these analyses showed that STAT3K685R shuttling was considerably reduced due to nuclear retention (FIGs. 2A, 2B, 6A, 6B, 7A, 7B, and 7C). By either mutating STAT3 at lysine K685 or treating cells with resveratrol, which can inhibit STAT3 acetylation, a requirement of acetylation for STAT3/exportin 7 interaction was demonstrated (FIG. 2C and 2D).
Li teaches at [0165] that delivery of antibodies against STAT3 (Santa Cruz, sc-482), exportin 7 (Santa Cruz, sc- 98639), or GFP (Rockland) in cell culture was achieved using a lipid carrier system (GenLantis, BP509604) according to the manufacturer's instructions. In vivo, a total dose of 10 μg immunoblobulins in complex with the lipid carrier (GenLantis, BP509604) or oligo-nucleotide modified antibodies against STAT3 and exportin 7, respectively, was administered for each treatment.  Paragraph [0166] describes conjugation of oligos to antibody. Oligonucleotide sequences used for conjugation to antibodies: phosphorothioated T* *C*A*T*G*A*G*C*T*T*C*C*T*G*A*T*G*C*T (SEQ ID NO:2) non-phosphorothioated TCCATGAGCTTCCTGATGCT (SEQ ID NO:3) phosphorothioated scrambled 1 (scrl) T*C*G*T*A*G*T*C*C*T*T*C*G*A*G*T*A*C*C*T (SEQ ID NO:6) phosphorothioated scrambled 2 (scr2) C*C*C*A*G*G*A*G*T*C*T*C*C*T*G*A*T*T*T*T (SEQ ID NO:5) phosphorothioated scrambled 3 (scr3) T*A*G*A*T*G*A*C*C*T*T*C*C*T*G*C*T*G*C*T (SEQ ID NO :7) T, thymine; A, adenine; G, guanine; C, cytosine; (*) indicates phosphorothioation. Oligonucleotides (200-300 nmol) were reduced by a 30-molar excess of TCEP (400 μL, 5 mM TEAA, pH 6.8) for 2 hours at room temperature (RT) under argon and purified by reverse phase chromatography (PRP1, linear gradient from 5 mM TEAA to 95% MeOH over 30 min). Removal of the thiol protecting group was confirmed by mass-spectrometry (LTQ FT, Thermo) followed by lyophilization. The reduced oligonucleotide was redissolved in 0.5 mL water/DMSO (4: 1), a 25-fold excess of vinyl sulfone was added, the pH was adjusted to 8.5, reacted for 3 hours at RT under argon, purified by reverse phase HPLC (as above), the correct product confirmed by mass-spectrometry and the sample lyophilized (VS-oligonucleotides). Alternatively, oligonucleotides were not subjected to removal of the thiol protecting group and were further processed as follows (SSR-oligonucleotide). Polyclonal IgG (1.6 mg, dialyzed in PBS for 48 h) was reduced with a 30-molar excess of TCEP in PBS for 2 h at 37°C under argon. After removal of the excess TCEP (Zeba spin column, Thermo; 2,000 rpm for 2 min), the reduced antibodies were reacted with a 20-molar excess of VS-oligonucleotide or SSR- oligonucleotide at pH 7.5 under argon overnight. Successful oligo-to-antibody-conjugation was confirmed by IEF gel electrophoresis (pH 3-9, GE Health Sciences) comparing unconjugated to conjugated antibody. Pharmaceutical compositions of the conjugates are described, e.g., in [0115]-[0120], as in instant claim 54.
Li does not expressly teach the limitation (iii) a chemical linker attaching said phosphorothioate nucleic acid to the C-terminus of said non-cell penetrating peptide.
Schaeffer teaches that synthetic protein-DNA conjugates are valuable tools with applications in fields including nanobiotechnology, bioanalytical chemistry, and molecular diagnostics, and various synthetic methods for their production have been developed during the past three decades. Schaeffer reviews current methodologies for the synthesis of covalent protein-DNA conjugates with particular focus on the regiospecificity and stoichiometry of these reactions.
Figure 1 discloses covalent attachment of the nucleic acid including to the C-terminus of a peptide via chemical linker, e.g.,:

    PNG
    media_image2.png
    248
    1528
    media_image2.png
    Greyscale

Schaeffer teaches that, as our knowledge of the structures and properties of biomolecules expands, so does our desire to manipulate them. Recent years have seen strong interest in the development of highly specific protein-DNA conjugation methods for various applications. This interest is stimulated, for example, by the desire of nanoscientists to manipulate or design new molecular
materials and tools from bottom-up or by self-assembly processes. Without doubt, we will see further increase in novel applications especially in the multidisciplinary field of nanotechnology.
Many of these conjugates are already employed in frontier technologies and it is anticipated that many more unanticipated uses of them will come to light in the near future. This will be facilitated by the improved spatial control offered by recently described methodologies. 
It would have been obvious to attach the phosphorothioate nucleic acid to the C-terminus of a non-cell penetrating peptide, such as a STAT3 peptide acetylated at position 685 ([e.g., [0156]) via a chemical linker. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so in order to investigate intracellular binding of this peptide and because such chemical covalent linkages to the C-terminus of the peptide to form a conjugate with a nucleic acid were known to be available in the art as taught by Schaeffer. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success because acetylated STAT3 at position 685 was required for interaction of STAT3 and exportin 7 and because selection of the appropriate chemical linker to make the conjugate attaching to the C-terminus was known to be available to synthetic chemists as taught by Schaeffer (e.g., Figures 1-2, pages 1330-1332) and was one of limited number of attachment sites.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, 12, 17, 18, 27, 31, 53, 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,967,070 in view of Li (WO2015 /031837) and Schaeffer et al. (“Schaeffer”, Aust. J. Chem., 2009).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘070 comprise overlapping subject matter. The claims of US’070 are drawn to an antibody covalently attached to one or more phosphorothioate nucleic acids, wherein the one or more phosphorothioate nucleic acids are independently from 10 to 30 residues in length, wherein the antibody binds an intracellular target and wherein the antibody is non-cell penetrating in the absence of said one or more phosphorothioate nucleic acids.  Dependent claims include: “wherein each phosphorothioate nucleic acid is independently attached to a lysine, arginine, cysteine, or histidine of the antibody”; “wherein the intracellular target is a target of a disease selected from the group consisting of autoimmune disease, inflammatory disease, metabolic disorder, developmental disorder, cardiovascular disease, liver disease, intestinal disease, infectious disease, endocrine disease, neurological disorder, and cancer”; “wherein the intracellular target is a cancer target”; “wherein the intracellular target is selected from the group consisting of STAT3, exportin 7, and Src”; “a cell comprising the antibody of claim 1”; and “a pharmaceutical composition comprising the antibody of claim 1 and a pharmaceutically acceptable carrier” and “a kit comprising the antibody of claim 1 or the pharmaceutical composition of claim 7 and instructions for use.” Further, Li and Schaffer are relied upon as above to teach conjugation via C-terminus and further limitations as disclosed in Li (see above).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
 Claims 1, 2, 10, 12, 17, 18, 27, 31, 53, 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, 9-11, 20, 25, 27, 28, 32, 33, 42, 49, 60-62 of copending Application No. 15/750,814 in view of Li (WO2015 /031837) and Schaeffer et al. (“Schaeffer”, Aust. J. Chem., 2009).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application ‘814 comprise overlapping subject matter.
The base claim of application ‘814 is drawn to a cell penetrating conjugate comprising a phosphorothioate nucleic acid connecting a first non-cell penetrating protein antibody to a second non-cell penetrating protein antibody, wherein said phosphorothioate nucleic acid enhances intracellular delivery of said first non-cell penetrating protein antibody and said second non-cell penetrating protein antibody, wherein said first non-cell penetrating protein is a first antibody and said second protein is a second antibody; wherein said phosphorothioate nucleic acid is from about 10 to about 30 nucleic acid residues in length; and wherein said first antibody binds an intracellular target and said second antibody binds an intracellular target. Further, Li and Schaffer are relied upon as above to teach conjugation via C-terminus and further limitations as disclosed in Li (see above).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 10, 12, 17, 18, 27, 31, 53, 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 10, 14, 19, 27, 31, 36, 37, 41, 43, 45, 48, 54, 56, 57, 59 of copending Application No. 15/750,818 in view of Li (WO2015 /031837) and Schaeffer et al. (“Schaeffer”, Aust. J. Chem., 2009).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application ‘818 comprise overlapping subject matter. The base claim of US ‘818 is drawn to a cell-penetrating conjugate comprising:
(i) a non-cell penetrating protein;
(ii) a phosphorothioate nucleic acid;
(iii) a first linker attaching said phosphorothioate nucleic acid to said non-cell
penetrating protein; and
(iv) a second linker attaching said phosphorothioate nucleic acid to a therapeutic
moiety, wherein said phosphorothioate nucleic acid enhances intracellular delivery of said non-
cell penetrating protein. 
Further, Li and Schaffer are relied upon as above to teach conjugation via C-terminus and further limitations as disclosed in Li (see above).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 10, 17, 53, 54 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 6, 12, 32, 33 of copending Application No. 16/630,347. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The instantly claimed invention and the invention of 
A nucleic acid-peptide conjugate comprising:
(i) a non-cell penetrating peptide;
(ii) a phosphorothioate nucleic acid; and
(iii) a chemical linker attaching said phosphorothioate nucleic acid to said C-terminus of said non-cell penetrating peptide;
wherein said phosphorothioate nucleic acid enhances intracellular delivery of said
non-cell penetrating peptide.
Other claims identical in scope are: “wherein said non-cell penetrating peptide comprises a modified amino acid”, “wherein said non-cell penetrating peptide binds an intracellular target”, “ a cell comprising a peptide conjugate of claim 1”, “a pharmaceutical composition comprising a peptide conjugate of claim 1 and a pharmaceutically acceptable carrier”.
 Claims 2, 10, 12, 18, 27, 31, 53, 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 10, 15, 16, 20, 22, 23, 25, 28, 31, 34-36 and 38 of copending Application No. 16/630,347 in view of Li (WO2015 /031837).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application ‘347 comprise overlapping subject matter.
See base claim in rejection above. Dependent claims include: “wherein said non-cell penetrating peptide is at least 5 amino acids in length”, “has a molecular weight of less than about 25 kD”, “wherein said non-cell penetrating peptide comprises the sequence of SEQ ID NO: 3”, “wherein said intracellular target is Hdm2”, “wherein said intracellular target is an Hdm2 protein comprising the amino acid sequence of SEQ ID NO: 2”, “wherein said phosphorothioate nucleic acid is about 10, 20, 30, 40, 50, 60, 70, 80, 90, 100 or more nucleic acids in length”; “wherein said phosphorothioate nucleic acid is about 20 nucleic acid residues in length”; “wherein said phosphorothioate nucleic acid is a single stranded nucleic acid”; “wherein said chemical linker is a covalent linker”; “wherein said conjugate comprises a detectable moiety”; “a method of treating cancer in a subject in need thereof, said
method comprising administering to said subject a therapeutically effective amount of a cell
penetrating peptide conjugate of claim 1, thereby treating said cancer in said subject”; “wherein said cancer is breast cancer, prostate cancer, ovarian cancer, brain cancer, pancreatic cancer, melanoma, colon cancer, gastric cancer, head-and-neck cancer, liver cancer, lung cancer, cervical cancer, sarcoma, leukemia, lymphoma, multiple myeloma”; “a method of inhibiting degradation of p53 in a cancer cell, said method comprising contacting a cancer cell with an effective amount of a cell penetrating
peptide conjugate of claim 1, thereby inhibiting degradation of p53 in said cancer cell”; “A method of delivering a non-cell penetrating peptide into a cell, said method comprising contacting a cell with a cell penetrating peptide conjugate of claim 1, thereby delivering said non-cell penetrating peptide into said cell”. Li is relied upon as above. It would have been obvious to modify the instant invention in view of Li as described above. Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim objections
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claim is currently allowed. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 09/2021